Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s election without traverse of Group I, claim 23-59, in the reply filed on 11/12021 is acknowledged.

Claims 23-59 are pending.
Claims 60-62 are canceled.
Claims 34-55 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/10/2021.
Claims 23-33 and 56-59 are under examination on the merits.

Claim Rejections
35 U.S.C. 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 23, 28, and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 	
The claims are drawn to a monoclonal antibody comprising a heavy chain constant region comprising the amino acid sequence of SEQ ID NO: 5, SEQ ID NO: 6, SEQ ID NO: 7, or SEQ ID NO: 8, or an amino acid sequence containing from 1-10 substitutions, deletions or internal insertions in any one of SEQ ID NOs: 5, 6, 7 or 8 other than residues 233-236 (EU numbering), wherein the antibody binds to FcγRI, FcγRIIA, FcγRIIB, and FcγRIIIA at background levels in a surface plasmon resonance assay at 25°C. Given that 1) the claims allow for up to 10 heavy chain constant region amino acid modifications and 2) said up to 10 heavy chain constant region any amino acid, it is submitted that the claims encompass a large genus of monoclonal antibodies having diverse heavy chain constant region amino acid sequences. Following a review of the specification, it appears that Applicant has disclosed four heavy chain constant region species that are encompassed by the claimed genus, specifically the heavy chain constant regions of the instant SEQ ID NO(s): 5-8. Even though Applicant has disclosed four species within the genus claimed, the specification does not provide adequate written description for the entire claimed genus, because one skilled in the art would be unable to immediately envision, recognize, or distinguish at least most of the members comprised within the genus claimed, specifically, which heavy chain constant region amino acid residues of SEQ ID NO(s): 5-8 (other than residues 233-236) may be modified such that a modified heavy chain constant region exhibits binding to FcγRI, FcγRIIA, FcγRIIB, and FcγRIIIA at background levels in a surface plasmon resonance assay at 25°C. As detailed below Applicant’s disclosure is not sufficient to demonstrate possession of the entire claimed genus, and as such Applicant’s disclosure does not satisfy the written description requirement of 35 U.S.C. 112(a). 
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when 
Furthermore Applicant has not disclosed relevant, identifying characteristics of heavy chain constant region variants of SEQ ID NO(s): 5-8 that exhibit binding to FcγRI, FcγRIIA, FcγRIIB, and FcγRIIIA at background levels in a surface plasmon resonance assay at 25°C, and based upon teachings in the relevant art, it appears that the determination of whether a particular Fc region amino acid substitution reduces or enhances binding to Fc receptors requires screening methodologies. Applicant’s attention is drawn to the teachings of Stavenhagen et al. (US PG PUB 2006/0134709, publication date: 06/22/2006). Stavenhagen et al. teach that while some antibody Fc region amino acid modifications may reduce the affinity for Fc receptors, other Fc region amino acid modifications enhance the affinity for Fc receptors - “[T]he invention encompasses a molecule comprising a variant Fc region, wherein said variant Fc region comprises at least one amino acid modification relative to a wild-type Fc region, such that said molecule binds an FcA with a reduced affinity relative to molecule comprising a wild-type Fc region provided that said variant Fc region does not have or is not solely a substitution at any of positions 243, 252, 254, 265, 268, 269, 270, 278, 289, 292, 293, 294, 295, 296, 298, 300, 301, 303, 322, 324, 327, 329, 333, 335, 338, 340, 373, 376, 382, 388, 389, 414, 416, 419, 434, 435, 437, 438, or 439. In yet another embodiment, the invention encompasses a molecule comprising a variant Fc region, wherein said variant Fc region comprises at least one amino acid modification relative to a wild-type Fc region, such that said molecule binds an FcR with an in vitro assays (biochemical or immunological based assays) known in the art for determining Fc-FcγR interactions, i.e., specific binding of an Fc region to an FcγR including but not limited to ELISA assay, surface plasmon resonance assay, immunoprecipitation assays.” Based upon the teachings of Stavenhagen et al., one skilled in the art would reason that screening methodologies are generally required to determine whether a particular Fc region amino acid substitution either increases or reduces binding to Fc receptors. As such absent empirical determination, one skilled in the art would be unable to readily envision which Fc region amino acid substitutions yield modified Fc regions that exhibit binding to FcγRI, FcγRIIA, FcγRIIB, and FcγRIIIA at background levels in a surface plasmon resonance assay at 25°C.
Although screening techniques can be used to isolate Fc region variants that that exhibit binding to FcγRI, FcγRIIA, FcγRIIB, and FcγRIIIA at background levels in a surface plasmon resonance assay at 25°C, Applicant is reminded that the written description requirement of 35 U.S.C. 112 is severable from the enablement provision. As stated in Vas-Cath Inc. v. Mahurkar (CA FC) 19 USPQ2d 1111, 935 F2d 1555, “The purpose of the ‘written description’ requirement is broader than to merely explain how to ‘make and use’; the applicant must also convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” 


Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23, 24, 28, and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,421,804. Although the claims at issue are not identical, they are not patentably distinct from each other, because both sets of claims recite an antibody having identical heavy chain constant regions. It is noted that SEQ ID NO: 357 of U.S. Patent No. 10,421,804 shares 100% sequence homology with the instant SEQ ID NO: 5.

Claims 23, 24, 28, and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 11,117,955. Although the claims at issue are not identical, they are not patentably distinct from each other, because both sets of claims recite an antibody having identical heavy chain constant regions. It is noted that SEQ ID NO: 357 of U.S. Patent No. 11,117,955 shares 100% sequence homology with the instant SEQ ID NO: 5.

Claims 23, 24, 28, and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 34, 35, and 39 of copending Application No. 16/838,709 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other, because both sets of claims recite an antibody having identical heavy chain constant regions. It is noted that SEQ ID NO: 5 of copending Application No. 16/838,709 shares 100% sequence homology with the instant SEQ ID NO: 5.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 23-28, 33, and 56-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 5 of U.S. Patent No. 10,556,952 in view of Rosen et al. (US PG PUB 2004/0171123, publication date: 09/02/2004).
Claim 1 of U.S. Patent No. 10,556,952 recite an immunoglobulin heavy chain comprising a constant region, wherein amino acid positions 233-236 of a hinge domain are G, G, G and unoccupied; G, G, unoccupied, and unoccupied; G, unoccupied, unoccupied, and unoccupied; or all unoccupied, with amino acid positions numbered by EU numbering. Claim 2 limits claim 1 of U.S. Patent No. 10,556,952 by reciting that said immunoglobulin heavy chain is human IgG4 isotype, and claim 5 limits claim 1 of U.S. Patent No. 10,556,952 by reciting that the constant region has an amino acid sequence comprising SEQ ID NO: 5, 6, 7 or 8 or a variant thereof having up to five insertions deletions, substitutions or insertions.
Rosen et al. teach that by fusing therapeutic proteins, such as antibodies, to albumin, the activity of said antibodies in vivo and in vitro may be extended, see [0008] and [0009]. At 
Based upon the teachings of Rosen et al., one of ordinary skill in the art would have been motivated to prepare a therapeutic monoclonal antibody that comprises the immunoglobulin constant regions of U.S. Patent No. 10,556,952, wherein said therapeutic monoclonal antibody is linked to albumin. One of ordinary skill in the art would have been motivated to do so, because Rosen et al. suggest that therapeutic monoclonal antibodies may be fused to albumin in order to extend the activity of said antibodies in vivo and in vitro. Rosen et al. further teach humanized in vivo activity. It is noted that the invention of Rosen et al. and U.S. Patent No. 10,556,952 meets the limitations of both an antibody drug conjugate and a fusion protein. As such the instantly claimed invention is prima facie obvious over the claims of U.S. Patent No. 10,556,952 in view of Rosen et al.

Allowable Subject Matter
Claims 29-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F, 9:00-6:00 EST. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON B MOSELEY II/Examiner, Art Unit 1642